I do not concur in the above opinion. It is clear to me that the controlling question involved upon the appeal in this case has been definitely settled, and determined, in the case of Department of Industrial Relations v. Alton Rufus Pesnell,29 Ala. App. 528, 199 So. 720, certiorari denied Ex parte Pesnell,240 Ala. 457, 199 So. 726.
It affirmatively appears, this case was tried in the lower court jointly with the Pesnell case, supra, Pesnell being a member of United Mine Workers of America, and William M. Drummond, this appellee, being a member of the Brotherhood of Captive Mine Workers, an affiliate of American Federation of Labor.
The Pesnell case was submitted in this court at the same time as this appeal, and both cases are based upon practically the same facts, the variation being slight and of no material consequence.
This court judicially knows, for it is generally known and the common knowledge, of every person of ordinary understanding *Page 83 
and intelligence, that the employer's coal mines, together with the coal mines of every other coal producer in the United States, during the period of time upon appellee's claim for compensation was based, were shut down, for reasons disclosed upon the trial of these cases in the lower court; and set out in the record. In the Pesnell case, supra, this court and the Supreme Court, in the cases, supra, have held that a labor dispute was the cause of the mines shutting down and ceasing to work.
I again state that the Pesnell case, supra, is direct authority to sustain the writer's position, in this connection, and, in furtherance thereof I extend this dissenting opinion as follows.
"Benefits" are defined in the Alabama Unemployment Compensation Law as "the money payable to an employee as compensation for his wage losses due to unemployment asprovided in this Act." Acts 1935, pp. 950, 951.
In section 6 of the same act under the heading "Benefits Eligibility Conditions" in subsection (d) it is provided: "(d) During Trade Disputes. An employee shall not be eligible for benefits for any week in which his total or partial unemployment is directly due to a labor dispute still in active progress in the establishment in which he is or was last employed."
Admittedly the employer was compelled to close its Edgewater Mine because of a labor dispute between the United Mine Workers of America and the operators in the Appalachian area as was decided in Department of Industrial Relations v. Pesnell,29 Ala. App. 528, 199 So. 720. It, therefore, follows that appellee's unemployment was directly due to a labor dispute.
By application of certain well recognized rules of construction to the statute, my associates reach the conclusion that the statute does not mean what it says, that is, it does not render the employee ineligible to benefits unless he is a party to or in some way responsible for the labor dispute. To hold otherwise, it is claimed, would defeat the prime objective of the act and result in "insurance which does not insure, protection which does not protect."
If the statute was ambiguous or uncertain in any degree, resort to rules of construction would be in order. But such is not the case. The statute is plain, unambiguous and as certain as our language can make it. In such circumstances there is no occasion for resort to rules of construction. We must hold that the Legislature meant what it said.
This court has no legislative power. It should refrain from even any attempt to usurp it. It is not permissible for us, under the guise of construing a statute, to amend it. We need not look for any intention beyond the intention disclosed by the language employed. We ascertain what the Legislature intended by what the Legislature said. In this instance the Legislature did not confine disqualification to those creating the dispute or participating therein in order to enforce their demands. The responsibility for that is on the Legislature — not on this court. We are powerless to extend the scope and effect of an act by interpretation.
If it be said that this construction would render every employee of a business, some of whose employees went on a strike, ineligible for benefits, notwithstanding nonparticipation therein and even though he might be opposed to the labor dispute and decline to have any part therein, the answer is that unemployment "directly due to a labor dispute"
is not one of the hazards insured against. The Legislature saw fit to exclude that hazard from coverage. The Legislature may have been informed that increased contributions by employer and employee would be necessary if that hazard was included along with others or it may have reached the conclusion that fairness and justice require all the employees of a business to share in the loss resulting from a shut-down, if any one of them is responsible for it. As to that we do not know. What we do know is the Legislature said loss directly due to a labor dispute is not compensable. It did not say loss due to a labor dispute created or participated in by the claimant is not compensable. The Legislature did not see fit to impose the burden on the court of ascertaining whether the claimant created or participated in a labor dispute. The statute indicates an intention on the part of the Legislature to eliminate any such issues in matters of this kind. If there was a labor dispute which directly caused the unemployment, that is the end of the story. No provision is made for ascertaining whether the claimant created or participated in it.
If it be said this is a hard case, we would remind those responsible for such suggestion that hard cases are likely to make bad law, if emotions rather than frankly facing *Page 84 
realities as disclosed by the statute itself control. It is generally recognized in the business world that one is not entitled to more than is fairly paid for. Unemployment compensation is not a donation by the State. It is a form of insurance purchased through contributions by employer and employee pursuant to legislative provisions. Compensation for unemployment directly due to a labor dispute is one of the things the Legislature did not authorize. It is a risk or hazard expressly excepted by the Legislature. However, much we might be inclined to reach a different conclusion, if we were a legislative instead of a judicial body, we are limited in this case by the act of the Legislature. This court is as powerless to extend the statute to cover cases excepted from it, as it was to enact a statute on the subject of unemployment compensation in the first instance. If the statute works a hardship, relief must come from the branch of government responsible for the hardship being included in the statute. Being of the opinion that the statute is its own interpreter and that no situation is presented which calls for the application of any rules of construction, it follows, that in my opinion, the judgment appealed from should be reversed and one here rendered for appellant as was done in the Pesnell case, supra.